DETAILED ACTION
This action is responsive to the amendments filed on 2/28/2022.
Currently, claims 1-20 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed on 2/28/2022 with respect to the previous prior art rejections have been fully considered and are persuasive.  Therefore said rejections have been withdrawn.  However, Applicant’s amendments to independent claims 1, 8, and 14 have caused a contradiction between the scope of dependent claims 6, 12, and 19 and parent independent claims 1, 8, and 14 (which is addressed later in this OA).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 6, 12, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Dependent claims 6, 12, and 19 each require that “the filter is a square root cosine tapered Nyquist filter”, however each of the parent independent claims 1, 8, and 14 require “using a Dirichlet kernel filter” (via Applicant’s amendments filed on 2/28/2022). 
	Applicant’s arguments as well as Applicant’s Detailed Description (see [0056-0058] of the instant Specification), each address that ‘Dirichlet kernel filters’ and ‘square ’ are different/exclusive types of the filters.  Thus the limitations of dependent claims 6, 12, and 19 contradict the limitations of the parent independent claims 1, 8, and 14; said contradiction renders limitations of claims 6, 12, and 19 to each have an indefinite claim scope (with regard to knowledge and abilities of the person having ordinary skill in the art before the effective filing date of the claimed invention). 
Allowable Subject Matter
Claims 1-5, 7-11, 13-18, and 20 allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and are cited in the attached PTO-892 form.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David C. Payne can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M PEREZ/Primary Examiner, Art Unit 2637                                                                                                                                                                                                        3/26/2022